DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, (meth)acryloyloxyethyl trimethyl ammonium halide, optionally with diallyldimethylammonium halide and/or (meth)acrylamidopropyltrimethylammonium halide, and, (meth)acrylamide in the reply filed on 9/13/22 is acknowledged.
Claims 8-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/13/22.

Priority
The claims have a priority date of the filing of the provisional application filed 8/26/15

Claim Objections
Claim 14 is objected to because of the following informalities:  albeit currently withdrawn, the Examiner believes “non-10mc” should read “non-ionic”.  Appropriate correction is requested.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The Affidavit of record dated 9/30/21 is the same as presented in the parent Application.  The affidavit is sufficient to show unexpected results for the same scope that was allowed in the parent case, e.g. “wherein the water soluble polymer consists of 40 to 60 weight percent of acrylamide, 10-40 weight percent acryloyloxyethyl trimethyl ammonium chloride (AETAC), and optionally further comprising 10-30 weight percent diallyldimethylammonium chloride (DADMAC) and/or methacrylamidopropyltrimethylammonium chloride (MAPTAC) wherein the amount is by total weight of the water soluble polymer”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the nonionic monomer" in the first line.  There is insufficient antecedent basis for this limitation in the claim.  The claim should depend from claim 3 instead of claim 2.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 6 is/are rejected under 35 U.S.C. 102(a1) or 102a2 as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lim (US 4147681).
Lim discloses water-in-oil emulsions comprising polymers (title, abstract).  The polymer is exemplified to be 50/50 acrylamide/dimethyl diallyl ammonium chloride (Column 4 line 36), anticipating the polymer of claim 1.  Calculations of Ex 1 give about 30 wt% of polymer in the overall solution (15g acrylamide, 15g DMDAAC in 100 g of total weight of the composition, presuming all the monomers polymerize and form polymer in the composition), anticipating the amount of polymer in the emulsion of claim 1.  The emulsion has 30g water (5 from the DMDAAC and 25 added separately) and 30g mineral spirits, thus a 1:1 ratio of water:oil, anticipating the ratio of claim 1.  The Tween 85 surfactant meets the surfactant of the claims.  It is the Examiner’s position that such would implicitly be in the water phase since it is water soluble.
Since the composition requirements are met the properties of claim 1 are deemed to be inherent, and thus anticipated, or embraced, and thus prima facie obvious.
If there is any difference between the product of the reference and the product of the instant claims the difference would have been minor and obvious. "Products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP 2112.01(I) , In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY 1934).
Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 USC 102 and 103. "There is nothing inconsistent in concurrent rejections for obviousness under 35 USC 103 and for anticipation under 35 USC 102." See MPEP 2112(III) and In re Best, 562 F2d at 1255, 195 USPQ at 433.
Elements above meet the requirements of claims 1-4.  Since the polymer of Lim anticipates the requirements of the polymer of the claims the properties of claim 6 are deemed to be inherent, and thus anticipated, or embraced, and thus prima facie obvious.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim in view of Easterly (US 4464508).
Lim includes elements as set forth above.  Lim discloses water in oil emulsion of acrylamide polymers (title, abstract) for use as flocculating agents and additives in the manufacturing of paper (Column 1 lines 11-14).  Lim does not disclose a useful MW of the polymers in the emulsion.
Easterly discloses water in oil emulsions of acrylamide polymers (title, abstract) used as flocculating agents and as additives in the manufacturing of paper (Column 2 lines 14-17), thus overlapping the composition and use of Lim.  Easterly discloses the MW to range from 1-25 million (Column 3 lines 31-35) to be suitable for the composition.  Easterly thusly teaches this to be a suitably known molecular weight for acrylamide polymers in water in oil emulsions used as flocculating agents and in the manufacturing of paper.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Lim the use of a MW of from 1 to 25 million, as taught by Easterly, since it is recognized to be suitable for the intended use thereof.  See Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), wherein the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination.  

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim in view of Chatterji (US 7004254).
Lim includes elements as set forth above.  Lim discloses emulsions that invert that comprise polymers that are released from the emulsion when it inverts.  Lim includes emulsifiers therein but does not disclose those components of claim 7.
Chatterji discloses copolymers of acrylamide (abstract) that are produced in water-in-oil emulsions (Column 5 line 43) for adding to treatment compositions.  These are thusly the same type (acrylamide copolymers and water-in-oil emulsions) as Lim.  The composition of Chatterji comprises hydrocarbon solvents such as paraffin hydrocarbons, napthene hydrocarbons and mixtures thereof (Column 5 lines 61-63), emulsifiers such as tall oil fatty acid diethanolamide, polyoxyethylene (5) sorbitan monooleate and sorbinate monooleate (Column 6 lines 16-22) wherein a combination of these three emulsifiers is preferred (Column 7 lines 19-23), salts such as ammonium chloride to increase the stability of the emulsion (Column 6 lines 39-42), inhibitors to prevent premature polymerization of the monomers such as 4-methoxyphenol (Column 6 lines 48-59) and inverters (Column 6 line 64) such as C12-C16 ethoxylated alcohols (Column 7 lines 5-8).  These meet all the emulsion additives of the claims.  Chatterji thusly teaches all these additives to be suitable for use for water-in-oil acrylamide copolymer compositions used that are inverted to release the polymer therefrom.
It would have been obvious to one of ordinary skill in the art at the time of the invention to include in Lim the use of mixtures of paraffin and napthene oils, emulsifiers such as the combination of tall oil fatty acid diethanol amine, polyoxyethylene (5) sorbitan monooleate and sorbitan monooleate and additives such as ammonium chloride, 4-methoxyphenol and C12-C16 ethoxylated alcohols, as taught by Chatterji, since these are all recognized in the art as suitable additives for water-in-oil emulsions that are inverted to release the inner polymer.  See Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), wherein the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chatterji (US 7004254) in view of Rey (2010/0307753).
Chatterji discloses treatment fluids for subterranean fluids comprising friction reducing polymers (title).  The friction reducing polymer is an acrylamide-acrylic acid copolymer (abstract).  The polymer is included in amounts ranging 30-35% of the emulsion (Column 6 line 36).  The MW of the polymers ranges from 7,500,000-20,000,000 (Column 4 line 65).  Table 1 discloses an approximate ratio of 1:2 of organic solvent (21%) to water (43%) embracing the O/A ratio of claim 1.  The fracturing fluid may have dissolved salts therein (Column 2 lines 62-22).  Chatterji discloses the polymer is supplied to the fracturing fluid was an oil external (e.g. water-in-oil) emulsion (Column 5 line 43).  The emulsion comprises water, a water-immiscible solvent and an emulsifier (e.g. surfactant) (Column 5 lines 45-50).  The emulsifiers include tall oil fatty acids of diethanolamine, polyoxyethylene (5) sorbitan monooleate and sorbinate monooleate, the mixture of all three being disclosed both in Column 6 lines 15-23 but also in Column 7 lines 19-22.  The emulsion of Chatterji may further include an inverter (Column 5 line 50).  The inverter facilitates the inverting of the emulsion upon addition to the treatment fluid so that the friction polymer can be released into the treatment fluid (Column 6 line 63-Column 7 line 15).  The inverter may be an ethoxylated C12-C16 alcohol (Column 7 lines 5-9) surfactant.
Chatterji includes elements as set forth above but does not disclose the use of a cationic monomer-co-non-ionic monomer friction reducing polymer.  Rey discloses fluid treatment systems that comprise (b) a friction reducing agent (abstract).  The friction reducing agent may be a polyacrylamide supplied in the form of a water-in-oil emulsion polymer [0062] having formula I of [0062].  The friction reducing agent may be a polymer of acrylamide and acrylic acid [0065], having repeat units n ranges from 10-10,000,000 [0062], overlapping the friction reducing agent and molecular weight of Chatterji.  The friction reducing copolymer may also be a copolymer containing repeat units from acrylamide monomers with one or more ammonium chloride (e.g. cationic) monomers such as acryloyloxyethyltrimethyl ammonium chloride [0066].  Rey thusly teaches the above monomers/copolymers to function equivalently as friction reducing polymers in the art.
Though the combination of monomers is picked from a list, it has been held that though a specific embodiment is not taught as preferred makes it no less obvious, also, that the mere fact that a reference suggests a multitude of possible combinations does not in and of itself make any one of those combinations less obvious, see Merck v. Biocraft, 10 USPQ2d 1843 (Fed Cir 1985).  
Further, this polymer is taught to be a functional equivalent to the acrylamide, acrylic acid copolymer of [0065], a polymer that embraces that of Chatterji (e.g. any of those friction reducing polymers of Rey may be used interchangeably to accomplish the reduction in friction in the well).  Rey does not limit the wt% of each of the monomers in the terpolymer discussed above.  Thus, one would use any amount of each monomer so that in total added up to 100 wt%.  Rey thusly embraces the wt% requirements of the monomers of claim 1.  Further, one would be motivated to increase/decrease the amount of nonionic and cationic monomers in order to obtain a polymer that had appropriate properties for the treatment compositions and formations for which the polymer was used.
Rey thusly renders obvious the use of the above copolymer wherein the amounts of each monomer may be increased/decreased to achieve the desired friction reduction.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Chatterji the use of a copolymer of acrylamide with acryloyloxyethyl trimethyl ammonium chloride (or those other ammonium chloride monomers therein), wherein the amounts of each monomer are chosen to obtain the appropriate properties, as taught by Rey, since it is recognized in the art as a functional equivalent to acrylamide-acrylic acid copolymers.
Elements above thusly meet the water, O/A ratio, oil continuous phase, hydrophobic liquid, distinct particles (e.g. the friction polymer is found in the emulsion as a distinct particle), polymer, polymer MW, surfactants, inverting surfactants and further embraces the wt% of monomers of claims 1-5, 7.
Regarding claim 6, Rey discloses that the polymer has a viscosity at 0.5% by weight in 1N NaCl at 30C and pH of 7 of 5-50 dl/g, thus when substituting the polymer of Chatterji with that of Rey the requirements of claim 6 are embraced and rendered prima facie obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11,162,011. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of ‘011 meets the requirements of instant claims 1-4, claim 2 of ‘011 meets the requirements of instant claim 5, claim 3 of ‘011 meets the requirements of instant claim 6, claim 7 of ‘011 meets the requirements of instant claims 7, 11, claim 4 of ‘011 meets the requirements of instant claims 8, 13-15, claim 5 of ‘011 meets the requirements of instant claim 9, claim 6 of ‘011 meets the requirements of instant claim 10 and claim 8 of ‘011 meets the requirements of instant claim 12.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA BLAND whose telephone number is (571)272-2451. The examiner can normally be reached Mon - Fri 9:00 am -3:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALICIA BLAND/           Primary Examiner, Art Unit 1766